Citation Nr: 1522256	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  06-37 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Alyson Oliver, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to November 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Boise, Idaho currently has jurisdiction over the claim. 

In August 2009, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the Boise RO.  A copy of the hearing transcript is of record.

The Board has recharacterized the issue as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The case was remanded in April 2010, February 2011, and January 2013 for further development. 

The Board determined that an opinion from the Veterans Health Administration (VHA) was necessary to address the complex medical questions raised on appeal. 38 C.F.R. § 20.901(a) (2014).  After reviewing the September 2014 VHA opinion the Board sought clarification.  The requested VHA opinion and addendum, received in September and November 2014, have not been considered by the AOJ.  However, such evidence does not require a waiver of initial AOJ review.  38 C.F.R. §§ 20.903(a), 20.1304(c) (2014).  Moreover, the Board now finds that, for the reasons that follow, the record is sufficient to decide the Veteran's acquired psychiatric disorder claim.

In December 2010, the Veteran appointed attorney Alyson Oliver as his representative.  In February 2014, the Veteran's appeal was certified to the Board, and in May 2014 the Veteran's attorney inquired about the status of his appeal.  Shortly thereafter, in June 2014, Ms. Oliver attempted to revoke her representation.  In April 2015, the Board advised her that that the June 2014 revocation attempt was invalid, and instructed her on how to appropriately withdraw services pursuant to 20.608(b).  She was provided 30 days to submit a motion demonstrating good cause for revocation.  As no response was received, Ms. Oliver remains the current representative of record.


FINDINGS OF FACT

1.  A psychiatric disorder, including PTSD, did not clearly and unmistakably exist prior to service, did not manifest during and is not otherwise related to the Veteran's active service; psychosis did not manifest to a compensable degree within one year of service.  

2.  A personality disorder/character-behavior disorder is not a disease or injury subject to compensation benefits within the meaning of applicable law, and there is no evidence of any superimposed disease or injury during service that created any additional psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including PTSD, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a December 2004 VCAA letter, prior to the adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim for service connection.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Subsequently in a March 2006 letter, he was also provided with the requisite notice with respect to the Dingess requirements.  The claim was readjudicated in an October 2006 statement of the case.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the AOJ failed to obtain.  The Veteran has been medically evaluated. 

The Board further observes that this case was remanded in April 2010, February 2011, and January 2013 in order to obtain outstanding Social Security Administration (SSA) records and afford the Veteran a VA examination so as to assess the nature and etiology of his asserted acquired psychiatric disorder.  Additional SSA records were associated with the claims file, and the Veteran was afforded VA examinations in May 2010, April 2011, and August 2013.  Additionally, a VHA opinion was obtained in September 2014 with a November 2014 addendum.  The Board finds that the August 2013 VA examination as well as the VHA opinion and addendum obtained in this case are adequate for the purpose of adjudicating the claim.  The August 2013 VA examination and VHA opinions reflect a full understanding of the Veteran's medical history, and all subjective and objective findings necessary for evaluation of the claim were observed and recorded.  Accordingly, the Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned identified the issue on appeal and the Veteran provided testimony related to these issues.  The undersigned also asked the Veteran about where he received treatment in order to ensure that all relevant records were obtained.  The duties imposed by 38 C.F.R. § 3.103(c)(2) are therefore met.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

II. Laws and Regulations 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

In order to establish service connection the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Personality disorders are not diseases or injuries within the meaning of the applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Although a personality disorder may be capable of progression, it is excluded from service connection as non-compensable.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014).  In any such case, the presumption of soundness would not apply.  See Morris v. Shinseki, 678 F.3d 1346, 1354-56 (Fed. Cir. 2012).

VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) (same).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide credible supporting evidence that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As such is not alleged here, the revised provisions do not affect the outcome of this claim.

Where a PTSD claim is based on an in-service personal assault, credible supporting evidence that the claimed stressor actually occurred is still required.  Significantly however, evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272 (1999).  The Veteran was specifically advised of the provisions of 38 C.F.R. § 3.304(f)(5) in August 2011 statement of the case, after which the claim was readjudicated in 2013.  The Board finds that a reasonable person could be expected to understand these provisions based on this procedural history and the Veteran has demonstrated actual knowledge of the same.  See November 2005 VAMC treatment records.  Critically, neither the Veteran nor his attorney has alleged any prejudice regarding such notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision).

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service and by clear and unmistakable evidence that the disease or injury was not aggravated by service. 
38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).  The standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, or merely a sufficient showing, but evidence that is clear and unmistakable - that it is undebatable.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Factual Background

The Veteran's service treatment and personnel records include a June 1973 enlistment report of medical history, in which the Veteran denied having frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  On accompanying report of medical examination, psychiatric evaluation was normal.  

In December 1973, the Veteran was punished in accordance with the proceedings under Article 15 for being absent without leave (AWOL) from December 15th to December 16th.  In June 1974, he received a letter of reprimand from his Commander for operating an M151A1 without a proper license or proper authority in May 1974.  A June 1974 "Enlisted Efficiency Report" noted that the Veteran strived to improve himself in all aspects of his duties and was very conscientious of his duties.  He received "above average" ratings or higher.  

In June 1974, the Veteran sustained a laceration to his right wrist when he punched his fist through a window of a door at a bar in Germany.  He was air evacuated to the hospital in Frankfurt, Germany.  He underwent an exploration of lacerations of the right arm, with tagging median nerve repair of flexor carpi ulnaris tendon, primary closure.  In August 1974, he underwent a second repair of the median nerve without difficulty.  A Line of Duty determination indicated that this "was an act of apparent frustration since [the Veteran] was required to pay approximately $250.00 for a few drinks himself and a bar girl had while in the 'Lilli' Tanzi bar."  For his actions, he was punished in accordance with the proceedings under Article 15. 

An October 1975 "Enlisted Efficiency Report" showed that the Veteran received all "outstanding" ratings.  The reviewing officer described the Veteran as demonstrating initiative, responsiveness and dedication.  

In August 1976, the Veteran was diagnosed with acute situational maladjustment and desired to be withdrawn from the military.  

The Veteran was punished in accordance to the proceedings under Article 15 for failing to report to his appointed place of duty without authority to do so on September 4, 1976.  

In September 1976, the Veteran reported that his only problem was being in the military and that he would do "anything" to be released from his military obligation.  A mental status evaluation was within normal limits.  In September 1976, a psychiatrist, behavioral science specialist, and a social worker diagnosed the Veteran with "Character-behavior disorder - Immature Personality with explosive tendencies."  The record noted a history of a pattern of impulsive behavior and poor judgment.  He lacked maturity by blaming others for his behavior and was unwilling to take responsibility for his actions.  On mental status evaluation, it was noted that he failed to see the role he played in creating some of his difficulties.  

On September 1976 Chapter 13 report of medical examination, psychiatric evaluation was normal.  

An October 1976 Ord Form 225 revealed that the Veteran was discharged for unsuitability under Chapter 13, AR 635-200 due to personality disorders.  It was noted that the Veteran was becoming an extremely uncooperative soldier who had a past history of impulsive behavior and poor judgment.  He had trouble taking responsibility for his actions.  His problems were closely associated with his family.  The record also noted that the Veteran had been counseled concerning his problems since June 1976.  He had been given time off to solve these problems; however, he became a disciplinary problem concerning his attitude and job performance.  It was felt that his attitude for not accepting responsibility for his acts and degenerating job performance were not worthy of retention in the Army.  

In December 1977, the Veteran was granted service connection for residuals of median nerve laceration of the right wrist.  

Post-service treatment records include a July 1996 private urgent clinic treatment record revealing that the Veteran had complaints of stress from work.  He indicated that he felt unable to cope in stressful situations, which included sexual harassment.  He was diagnosed with situation anxiety.  

Treatment records from Dr. W.H.C., a private licensed psychologist, dated from September 1998 to July 2000, include Axis I diagnoses of major depressive episode/disorder, recurrent, severe; alcohol dependence; polysubstance abuse.  An Axis II diagnosis included features of borderline personality disorder.  Divorce and inadequate finances were listed under Axis IV.  A September 1998 report of treating mental health provider and an October 1999 treatment summary/psychological assessment noted that the Veteran's mother suffered from a severe personality disorder.  Dr. W.H.C. reported that the Veteran was physically neglected and emotionally and sexually abused from a young age.  The Veteran first attempted suicide at age of 9.  He had a history of polysubstance abuse, including intravenous heroin use until his early twenties.  Dr. W.H.C. noted that the Veteran had an early history of repeated trauma and losses and sources of his stress included his ex-wife's infidelity, adjusting to single parenthood, inadequate finances, unresolved issues related to his abuse by family members, being in a new relationship, and remarriage in July 1999.

An April 1999 VA progress note reports a history of the Veteran being physically and sexually abused by his mother who died in 1976.  The record noted that the Veteran began drinking at the age of 9 and when he was 11 or 12 years old, he engaged in sniffing gasoline, and used LSD and speed.  He tried to hang himself when he was 11 years old and cut himself when he was 12 years old.  In 1973, he used heroine and downers.  From 1973 to 1976, he was in the Army and claimed that he was discharged with a general discharge after "shaking up [his] commander."  He reported that he was in a bar fight in Germany and that he bled to death and died on the operating table.  He stated that he was in a coma for eight days.  

An October 1999 psychiatric evaluation from Castle Medical Center notes that the Veteran began using drugs heavily in the Army, including heroine.  He reported that he got into a pushing argument with an officer and was discharged.  He was diagnosed with major depressive disorder, possible psychotic depression.  

Treatment records from Walla Walla VA Medical Center (VAMC) include an October 1999 treatment record in which the Veteran reported that he was sexually and physically abused by his mother and brother.  He claimed that he was severely physically abused.  He was diagnosed with depressive disorder.  In June 2000, it was noted that he had a history of seven to eight suicidal attempts since age 9.  He was diagnosed with PTSD, non-combat related, childhood.  In August 2000, he was diagnosed with childhood PTSD and anger outbursts with suicidal ideations.  

In May 2001 correspondence, Dr. R.B.R. indicated that he had been treating the Veteran since November 2000 for his major depressive disorder.  

Subsequent VAMC treatment records include a January 2002 treatment record that notes a life-long history of depression, substance abuse, and PTSD.  The Veteran was diagnosed with dysthymia and PTSD by history along with alcohol dependency (in recovery), and mixed-character disorder, passive-aggressive.  A January 2003 treatment record includes a diagnosis of depression with agitation.  In March 2003, a military sexual trauma screen (MST) was positive.  At the time, the VA examiner wrote, "Veteran declined a[n] MST counseling consult, despite having a positive response to this screen.  He explains a single experience while he and the other person were drunk.  No incidents of the kind have happened since, and he does not consider that experience as significant to his life." 

The Veteran indicated that his first memory was that of a history of physical, emotional, and sexual abuse in October 2003 and December 2004 treatment records from Rogers Counseling Center.  He was diagnosed with recurrent severe major depressive disorder, polysubstance dependence, dissociative disorder, dysthymic disorder, and cannabis disorder.  

In November 2004 and January 2005 VAMC treatment records, the Veteran was diagnosed with ongoing detoxification from alcohol and marijuana, depression/anxiety disorder, PTSD, and personality disorder, secondary to childhood trauma.  A March 2005 VA discharge summary showed that he was hospitalized from December 2004 to March 2005 for bipolar disorder, PTSD (childhood trauma), and alcohol and polysubstance abuse currently in remission, with an Axis II diagnosis of borderline personality traits, and multiple stressors, including relationships, financial, housing, and employment issues.  In April 2005, he reported physical, mental, and sexual abuse from his mother and older siblings.   In May 2005, he noted a history of childhood and MST.  A May 2005 Social Work Assessment reported that the Veteran had concerns about homosexual issues.  He reported that he was sexually assaulted by an officer when he was stationed in Germany.  He indicated that he tried to block the incident from his memory, but understood that it impacted his emotions and feelings.  He stated that over 30 years ago while he was living with a group of men in San Diego, he passed out while using street drugs and was forced to perform oral sex.  In June 2005, he reported that he was raped by a man with a rank of E-6 shortly after he arrived in Germany.  He stated that shortly thereafter, he began to use heroine.  He indicated that he never fully recovered from the sexual trauma and began to increasingly get into trouble.  He also reported that he was denied leave by the post commander to visit his dying mother.  

In July 2005, the Veteran was given a provisional diagnosis of bipolar disorder, type II.  In September 2005, he reported that he spent a month and a half to care for his dying mother.  He claimed that when he returned to Fort Ord, he was threatened with a Court Marshal for denying orders, but his commanding officer intervened on his behalf.  He alleged that he had never previously experienced a Court Marshal nor was there any record of defiance.  He indicated that he had lost respect for authority and intentionally did things to get out of the military.  In October 2005, he reported that he left his military base in San Diego, against the orders of his base commander to spend three months caring for his mother when she was dying from cancer.  She died in his arms and told him that she never felt that he truly loved her.  He claimed that her words threw him into an emotional turmoil, which impacted his military career.  He claimed that his disobedience against the commander's orders resulted in the end of his military career.  In another October 2005 treatment record, he claimed that he was attacked by and E-6 or 7 and a Staff Sergeant after drinking.  He also claimed that his hand went through a window pane and he cut his wrist.  He stated that he was taken to the emergency room and died twice on the table because all the blood on his hand was contaminated with hepatitis.  He indicated that he began breathing again at the same time the doctor was signing his name on the time of death report.   

On November 2005 VAMC treatment records, the Veteran reported that he had been hesitant to discuss the rape experience that happened when he was stationed in Germany.  He explained that when he was at the transfer station in Germany, he met an officer who invited him to his apartment for drinks.  He claimed that he remembered lying on the floor and was unable to move his arms and legs.  He believed that he was drugged and raped.  He claimed that after he was raped, his military career began to decline.  He stated that he used heroine and drank excessively.  He was involved in a bar fight and severely injured his wrist.  He claimed that he was told that his hand might need to be amputated.  He stated while he was stationed at Fort Ord, he requested permission for a leave of absence to take care of his mother who was dying of cancer.  He indicated that he went AWOL to care for his mother because he was denied leave.  He alleged that when he returned, he was threatened with imprisonment for his AWOL status.  He claimed that his commanding officer intervened on his behalf and he was eventually discharged as unfit for service.  An August 2008 VA treatment record included a diagnosis of bipolar disorder mixed type, PTSD (MST).

In November 2006 statements, the Veteran explained that after he cut his right wrist at a bar, men in civilian clothes came up to him with guns.  He claimed he ran away because he did not know at the time that they were policemen.  He reported that he kept running until one of the policeman fired one or two rounds into the air.  He claimed that he was told that his heart stopped while he was in the emergency and operating rooms.  He also was told that he was in a coma for eight days.  He indicated that a doctor said that his hand would be amputated if he stayed at the hospital.  The Veteran also claimed that a letter was written by his mother's doctor, in March 1976, requesting that he come be by his mother's side as she had a limited amount of time to live.  He reported that he was refused permission to leave by his commanding officer.  He claimed that he "stuck a deal" with this Captain.  He was allowed to go be with his mother, if he helped the Captain bust the heroine dealer who lived in the barracks.  He claimed that the bust occurred on March 14, 1976, and he arrived in San Diego on March 15, 1976.  He reported that he spent a month and a half taking care of his mother.  

In the November 2006 statements, the Veteran alleged that he began to experience anger, anxiety, compulsion, confusion, the effects of crisis, depression, grief, guilt, loneliness, negative self-concept, obsessions, passive aggressive behavior, and sleep problems, which have not disappeared.  He stated that the diagnoses of bipolar disorder and clinical depression were aggravated by these trauma/stressors.   

In another November 2006 statement, the Veteran reported that he was sexually assaulted by one of the NCOs at the transfer station in Frankfurt, Germany.  He stated that the incident aggravated his childhood trauma and led to anger, frustration, and depression.  These symptoms never went away and only were aggravated by other incidents in service.  

During his August 2009 Travel Board hearing, the Veteran restated his prior contentions.  He claimed that he stayed home to be with his mother for over two months and was granted leave.  

On May 2010 VA examination, the Veteran summarized his military history and also reported that he lost his memory after "getting knifed in Germany."  He indicated that he almost lost his hand while in a bar fight in Germany.  He stated that he was denied leave, but took it any way to be with his mother for the last month of her life.  He reported that when he came back to Fort Ord, he was treated terribly and he finally "snapped."  The examiner found that it was beyond the realm of clinical possibility without resorting to mere speculations the precise etiology of the Veteran's flood of symptoms.  The examiner stated that it was reasonable to suspect that the bipolar disorder had roots that pre-dated military service, because the disorder was believed to have had a significant genetic component.  The examiner theorized that the Veteran's major mental disorder would have become florid without either military service or trauma of any sort.  The examiner added that it was difficult to see that "trauma" in the sense of the DSM-IV would be experienced totally in one's imagination.  The Veteran readily admitted to having no combat exposure, but then claimed to be experiencing nightmares about things he had never done or seen.  In regards to the Veteran's claimed stressors, the threatened loss of his right hand and the mismanagement of leave to be with his dying mother, the examiner indicated that there was a 50-50 proposition in terms of adequacy.  The Veteran's multi-axial diagnosis included, Axis-I: PTSD with severe and chronic depression, anxiety, and somatoform symptoms; Axis-II: possible bipolar disorder; and Axis-IV: horrid child hood including abandonment, sexual abuse, and physical abuse.  Poverty, chronic pain, and possible drug dependence manner of his discharge was also seen as contributory.  

In regards to the opinion the examiner noted, that it is beyond anything but speculation as to the various impacts of events and disorders in this man's life.  The examiner stated that, "[w]e do not have the luxury of re-running this man's life without military history or without the sustained injuries.  We only have what is, and speculation to the contrary is simply speculation no matter how it is adorned."

On April 2011 VA examination, the Veteran restated his childhood history.  He also indicated that he had leave for six weeks to deal with his dying mother in April 1976.  He claimed that he returned one day late and was reprimanded.  He stated that he lost control and assaulted the officer, which precipitated a declining pattern of discipline/punishment in the military and led to his discharge.  He claimed that he was raped in 1974 while he was in Germany.  He also said that he lost control and busted up a barroom and sustained a significance life-threatening injury to his right forearm in 1974.  He was diagnosed with PTSD, childhood onset; bipolar disorder; cocaine dependence, in remission; polysubstance dependence, in remission; and alcohol dependence, in remission.  The examiner found that considering the Veteran's history, his PTSD was more likely than not is associated with conditions of his formative years, including victimization within the home.  The examiner stated that the Veteran may not have developed a delayed response by then, yet he would consider the etiology of the PTSD to have been set at that point.  The examiner noted that while in service, the Veteran's PTSD may have been precipitated and exacerbated by the described incidents, which traumatized or triggered his prodromal vulnerabilities.  Subsequent nightmares and intrusive thoughts tended to center on the circumstances of his rape and the bar incident, in which he severely injured his right forearm and "bled out," while being chased by German police with firearms. 

The examiner noted that co-existing with the PTSD also may be bipolar disorder, which may have seen an onset even during the late teens when it adversely affected his academics and behavior during adolescence. When addressing whether it was at least as likely as not that bipolar disorder was related to service, the examiner indicated that he "would tend to answer in the negative," noting that the disorder "may be more constitutional or endogenous" and progressed during early adulthood, as bipolar disorder often tended to do.  With regard to the Veteran's PTSD, which may have had its origins during his childhood, however, the examiner believed that it was more likely than not that the Veteran's experiences in the military well may have exacerbated or precipitated its emergence during early adulthood.

On August 2013 VA examination, a multiaxial diagnosis included, bipolar disorder I; polysubstance abuse, stated to be in partial remission; and cannabis disorder on Axis I.  Axis II diagnoses, included personality disorder, characterological disorder, and (provisional) PTSD related to childhood trauma.  The examiner opined that the Veteran's bipolar disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned the onset of psychiatric disorder appeared to be post-military with initial diagnosis stated (by the Veteran) to be about 2000.  The examiner noted that the Veteran was seen in treatment in 1998, with a diagnosis of major depression, recurrent; however, both conditions appeared to have been initially diagnosed some years following the veteran's military service.  The examiner added that the bipolar I disorder did not appear to be related to the Veteran's military service (with period of service listed as June 1973 - November 1976).  The examiner found that the Veteran's bipolar I disorder did not appear to have been diagnosed prior to military service or have had an onset during military service.  

The examiner noted that the Veteran had a diagnosis of personality disorder (also referenced as character behavior disorder) with a current provisional diagnosis of borderline personality disorder.  This appeared to be a concurrent diagnosis, most likely related to a chaotic childhood with history of abuse during childhood.  The examiner found that it was not considered to be causally related to the later diagnosis of bipolar I disorder for this Veteran.

The examiner stated that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reasoned that the Veteran did not claim that he had symptoms of bipolar I disorder prior to military service, therefore, it could not be established that there was any aggravation of a pre-existing psychiatric disorder.

On September 2014, a VHA expert reviewed the record and diagnosed the Veteran with an unspecified mood disorder; alcohol and cannabis use disorder, borderline personality traits rule out the disorder.  The examiner stated that the diagnoses were picked based on what was seen with borderline personality disorder per the available literature.  The examiner determined that it was probable that the Veteran had a pre-existing diagnosis of borderline personality disorder in that the literature clearly stated that, the disorder usually first manifests in the teenage years and early twenties, which may account for the decrease in the Enlisted Efficiency Report observed in 1976 when compared to that in 1975.  Furthermore, the impulsivity seen in borderline personality disorder was clearly exemplified in the event that took place in the "Lilli Tanzi Bar" in 1974 when the Veteran punched his right hand through the window that resulted in a lacerations.  

The examiner stated that the various diagnoses set further by multiple psychiatrists ranging from unipolar depression to bipolar affective disorder, and anxiety disorder, PTSD, and somatoform disorder were related to varying presentation and the Veteran endorsed symptoms on a checklist required to meet diagnostic criteria in accordance with DSM-IV.  The examiner stated that clinical experience strongly suggested that when this happened (various diagnoses); it was more likely than not indicative of a characterological or personality disorder, usually borderline in nature.  Furthermore, complications in relation to the borderline personality disorder, included substance abuse and depressive disorder.  The examiner found that it was more likely than not that the Veteran's pre-existing personality disorder did worsen with the stress of the military.  The examiner based his opinion on psychiatric principles and a review of the literature.  He stated that this was the best possible scenario based by review and available documents.  

In a November 2014 addendum, the VHA expert was specifically asked if it was at least as likely as not (50% or greater probability) that the Veteran incurred any superimposed disease or injury, such as the unspecified mood disorder, on his personality disorder during Military service, to include as a result of the documented even in the Lilli Tanzi bar in 1974.  The examiner responded that it was not likely that the Veteran developed a complication (to personality disorder) of unspecified depressive disorder as a result of the 1974 Lilli Tanzi Bar in Germany during his military career.  

III. Analysis

Initially, with respect to the Veteran's diagnosed alcohol and drug abuse, the Board notes that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301; VAOPGCPREC 2-98 (February 10, 1998).  

Moreover, to the extent the Veteran's borderline personality disorder/character behavior disorder is related to service, the Board notes that this is not considered a psychiatric disease, but is a personality disorder.  Again, VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90. 

Here, the Board concludes that the most probative evidence weighs against a finding that a personality disorder was subject to a superimposed disease or injury during service, or was otherwise aggravated by service.  Most significantly, while the September 2014 VHA expert found that it was more likely than not that the Veteran's pre-existing personality disorder did worsen with the stress of the military, in a November 2014 addendum, the examiner clarified that it was not likely that the Veteran developed a complication (to personality disorder) of unspecified depressive disorder as a result of the 1974 Lilli Tanzi Bar in Germany during his military career.  There is no contrary medical opinion of record.

There is no other competent evidence of record that suggests that there was a superimposed disease or injury during the Veteran's period of service which resulted in additional disability.  In short, the personality disorder, diagnosed in service as Character-behavior disorder - Immature Personality with explosive tendencies, cannot be service connected.

Additionally, upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, including PTSD.

The Board finds that the presumption of soundness applies.  There are no references to PTSD or any psychiatric symptoms at the time of the Veteran's service entrance examination.  While some of the Veteran's post service treatment records mention a diagnosis of PTSD as related to childhood abuse issues and he has alleged that his bipolar disorder and depression were aggravated by service, the Board finds that there is insufficient evidence establishing that a psychiatric disorder, including PTSD, clearly and unmistakably existed prior to service.  Therefore, the presumption may not be rebutted, and the Board's analysis must turn to the issue of whether the Veteran's claimed acquired psychiatric disorder, including PTSD, was incurred during his active service.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence); VAOPGCPREC 3-03.

The Veteran has alleged that he has PTSD as the result of multiple, non-combat, in-service incidents.  Specifically, he claimed that he was raped while he was stationed in Germany, he severally injured his right wrist and was hospitalized in June 1975, and incidents surrounding his mother's death in April 1976, led to a Chapter 13 general discharge.  In light of the variances in reporting and inconsistencies when compared to the Veteran's service personnel and treatment records, the Board finds that the Veteran's alleged stressors are not credible.  

In regards to the Veteran claiming that his PTSD was due to a right wrist injury, he has variously reported that he died several times due to the blood loss and hepatitis from the injury and had to be revived.  He alleged that he was in a coma for eight days.  He reported to another examiner that he almost lost his hand.  In a November 2006 description of the incident, he added other facts to the story, to include the threat of amputating his hand, dying from a heart attack as a result of the injury, and being chased by German police with shots fired.  Overall, the description the Veteran provides of the in-service injury in June 1974 to his right wrist is inconsistent with the documentation of the injury in the service treatment records.  When the Veteran initially filed his claim for residuals of the right wrist injury and was examined in October 1977, he did not report any such complications surrounding the injury.  In fact, he first indicated that he died on the operating table and blood loss from the right wrist area in 1999, approximately 23 years post service.  Thus, the Board finds not credible the Veteran's alleged stressors of dying or near amputation of the right hand during service.   

In regards to the Veteran's claim for PTSD due the death of his mother, who died in 1976, he alleges that her death caused him to spiral downward and was the basis of him being forced to separate from service.  However, his story regarding the time period surrounding his mother's death has been inconsistent.  The Veteran reported that he was denied leave to go be with his mother right before her death and that he went AWOL for anywhere from one to three months.  He claimed that he was mistreated or threatened with imprisonment for his AWOL status when he returned.  He also claimed that he got into a pushing argument with an officer.  He reported that he was granted leave and that he got into trouble for coming back a day late.  In a November 2006 statement, the Veteran stated he was denied leave but that he struck a deal with another officer by helping to "bust the heroin dealer in our barracks."  Based on the Board's review of the record, however, the longest period the Veteran went AWOL was 24 hours.  

An October 1976 Form 225 noted that the Veteran had problems that were closely associated with his family.  The record also reported that he had been counseled concerning his problems since June 1976 and had been given time off to solve these problems.  There is no documentation in the service personnel or treatment records indicating that there was any mismanagement of leave or mistreatment of the Veteran, including a pushing match with an officer, around the time of his mother's death.  Also, when seeking psychiatric treatment, he did not indicate that the death of his mother impacted his him until after 2004.  The Veteran's allegations regarding his mother's death and his mistreatment in service are thus not credible.  
In regards to the assertions of MST, the Veteran claimed that he was sexually assaulted in 1974 by one individual, an officer/non-commissioned officer/E-6 or E-7 after a few drinks.  He then indicated that the incident occurred with two individuals, an officer and a Staff Sergeant.  He alleged that he thought he might be drugged because he was unable to move his arms.  He claimed that his military career began to decline after he was sexually assaulted; however, he also reported that his military career began a downward spiral after the death of his mother, who died in 1976.  In March 2003, he reported a single experience and stated that no incidents of the kind had happened since that time, and he did not consider that experience as significant to his life.  Yet, only two months later, in May 2005, he reported that the incident impacted his emotions and feelings.  Around the same time, he indicated that another incident did occur and described being forced to perform oral sex after passing out from using street drugs while living with a group of men in San Diego over 30 years ago.  

Furthermore, the Veteran did not report the alleged MST until March 2003, almost 27 years after service; he did not report the alleged MST when he was initially treated post service in 1996 for situational anxiety due to sexual harassment in his workplace.  He also did not allege MST during several thorough private psychological evaluations beginning as early 1999, despite reporting that he was a victim of childhood sexual abuse.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighing credibility).  

Therefore, the Veteran's reports regarding MST are inconsistent and not credible.  
With respect to alternative evidence, the Board acknowledges that there was a decline in job performance during service as was reported on an October 1976 Ord Form 225.  The record revealed that the Veteran had been counseled concerning his problems since June 1976 for which he had been given time off to solve these problems.  The record showed that his problems were closely associated with his family.  However, the record also demonstrated that the Veteran had a history of impulsive behavior and poor judgment.  Although the Veteran received "outstandings" on October 1975 "Enlisted Efficiency Report;" a closer review of the service personnel records shows that the Veteran had difficulty with staying out of trouble both prior to and after this date.  In December 1973, June 1974, and September 1976, the Veteran was punished in accordance with the proceedings under Article 15 for his actions.  In June 1974, he received a letter of reprimand from his Commander for operating an M151A1 without a proper license or proper authority in May 1974.  In June 1974, he punched a window and lacerated his right wrist.  However, he was discharged in November 1976 for unsuitability under Chapter 13, AR 635-200 due to personality disorders.  Overall, there is no corroborating evidence of a stressor event in service based on alleged personal assault.  38 C.F.R. § 3.304(f)(5).

The Board acknowledges that there are records that diagnose PTSD and relate it to alleged abuse during service.  For example, an August 2008 VA treatment record included a diagnosis of bipolar disorder mixed type, PTSD (MST).  Also, on May 2010 VA examination, the examiner indicated that in regards to the Veteran's claimed stressors, there was a 50-50 proposition in terms of adequacy.  However, these findings were based on the Veteran's inconsistent and non-credible statements and therefore have no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)(an opinion based on an inaccurate factual premise has no probative value).

In May 2010, the VA examiner found that it was beyond the realm of clinical possibility without resorting to mere speculation the precise etiology of the Veteran's flood of symptoms.  He suspected that the Veteran's bipolar disorder had a genetic component and theorized that the Veteran's major mental disorder would have become florid without either military service or trauma of any sort.  As the May 2010 VA examination report appeared to be based on an incomplete record, the Board previously deemed it inadequate and remanded the claim in April 2010 and February 2011 for a new opinion.

On April 2011 VA examination, the examiner found that considering the Veteran's history, his PTSD was more likely than not is associated with conditions of his formative years, including victimization within the home.  The examiner stated that the Veteran may not have developed a delayed response by then, yet he would consider the etiology of the PTSD to have been set at that point.  The examiner suggested that the Veteran's PTSD may have been precipitated and exacerbated by the described (in-service) incidents, which traumatized or triggered his prodromal vulnerabilities.  The examiner's use of the word "may" in his response renders the opinion speculative and therefore of little probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

While most VA treatment records since June 2000 found the Veteran's PTSD to be related to childhood trauma (physical and sexual abuse by family members), the most comprehensive examination and opinions were provided in August 2013 and September 2014 with a November 2014 addendum. 

On August 2013 VA examination, the examiner opined that the Veteran's bipolar disorder was less likely than incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned the onset of psychiatric disorder appeared to be post-military with initial diagnosis stated (by the Veteran) to be about 2000.  The examiner noted that the Veteran was seen in treatment in 1998, with a diagnosis of major depression, recurrent; however, both conditions appeared to have been initially diagnosed some years following the Veteran's military service.  The examiner stated that the Veteran's bipolar I disorder did not appear to have been diagnosed prior to military service or have had an onset during military service.  The examiner noted that the Veteran had a diagnosis of personality disorder (also referenced as character behavior disorder) with a current provisional diagnosis of borderline personality disorder.  This appeared to be a concurrent diagnosis, most likely related to a chaotic childhood with history of abuse during childhood.  The examiner found that it was not considered to be causally related to the later diagnosis of bipolar I disorder for this Veteran.  The examiner also indicated that the Veteran's bipolar disorder was not aggravated during service because the Veteran did not claim that he had symptoms of bipolar I disorder prior to military service.  In regards to PTSD, the Veteran was given an Axis II diagnosis of (provisional) PTSD related to childhood trauma.  

This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale. Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Furthermore, after reviewing the Veteran's claims file, in the September 2014 VHA opinion, the examiner stated that the various diagnoses set further by multiple psychiatrists ranging from unipolar depression to bipolar affective disorder, and anxiety disorder, PTSD, and somatoform disorder were related to varying presentation and the Veteran endorsed symptoms on a checklist required to meet diagnostic criteria in accordance with DSM-IV.  The examiner stated that clinical experience strongly suggested that when this happened (various diagnoses), it was more likely than not indicative of a characterological or personality disorder, usually borderline in nature.

The Board notes that to the extent that Veteran believes that he has a psychiatric disorder that is related to service, the etiology of psychiatric disorders is not a matter capable of lay observation, and requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's opinion concerning the diagnosis or etiology of a claimed psychiatric disorder is not a competent medical opinion, and, moreover, is outweighed by the competent and highly probative August 2013 VA medical opinion and September 2014 VHA opinion and November 2014 addendum.

There is no evidence of symptoms of a psychosis within one year of service.  The Veteran was diagnosed with possible psychotic depression in October 1999; otherwise there is no diagnosis or suggestion of psychosis within a year of discharge.  See 38 C.F.R. §§ 3.307, 3.309.  Overall, the competent evidence suggests that the Veteran was not diagnosed with or treated for any chronic mental disorders during service or for many years thereafter, and there is no competent evidence suggesting he has a current psychiatric disability that is related to service.  In regards to his character/personality disorder, there is no competent evidence of record that suggests that there was a superimposed disease or injury during the Veteran's period of service which resulted in additional disability.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, including PTSD, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


